Title: From George Washington to Benjamin Franklin, 3 November 1786
From: Washington, George
To: Franklin, Benjamin



Dr Sir
Mount Vernon 3d Novr 1786

The letter, of which I have the honor to enclose your Excellency an extract, & the Addresses, came to my hands a few days since. Whether the latter are originals or copies, & whether any steps have been taken in compliance with Sir Edwd Newenham’s wishes, you can better decide than I. Also, if there has not, what is best to be done with the application.
If I mistake not, this case militates with a resolve of Congress, which declares that none but Citizens of these United States shall hold Consular appointments under it; but how far the singularity of the application, from such a character, & under such an enumeration of circumstances; may occasion a departure therefrom (if my belief is founded) is not for me to determine.
This letter to you, My good Sir, is the first move I have made in this business; & I will await your sentiments before I make another. I am, as I hope you will always believe me to be, with the greatest respect & regard, Dr Sir, &c.

G: Washington

